DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/20 and 2/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2012/0127754 in view of Suehiro et al., US 2005/0237765.
Regarding claims 1 and 7, Lin teaches (at least in Figure 1B) a light emitting module of method of making the same, comprising a light source including a first surface having a pair of electrodes (inherent in the LED1140), and a second surface on an opposite from the first surface, a light guide plate (1100) including a first main surface, and a second main surface on an opposite side from the first main surface, the light guide plate defining a through hole extending through the light guide plate from the first main surface to the second main surface, the through hole having a first penetration portion (1124) disposed on a first main surface side, a second penetration portion (1126) disposed on a second main surface side, and an intermediate penetration portion (01) connecting the first penetration portion and the second penetration portion, the intermediate portion being narrower in width than the second surface of the light source (see Figure 1B).  Lin is silent as to a joining ember joining the light source and the light guide plate in the second penetration portion.  
However, Suehiro teaches a joining member joining the light source and the light guide plate in the second penetration portion (elements 31 and 32).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that providing a joining member would provide more predictable and regulated light emission and reflection properties in the light guide.  Therefore, it would have been obvious for one of ordinary skill in the art to combine the teachings of Lin and Suehiro in order to improve light emission into the light guide plate.
Regarding claims 3, 4 and 10, Lin and Suehiro teach the invention as explained above and further it is the position of the examiner that, based on the combined teachings of the references, disposing the light sources and joining members would serve to block off the intermediate penetration portion.
Regarding claims 5 and 113, Lin and Suehiro teach the invention as explained above and Lin further teaches forming a reflective member so as to cover the second main surface of the light guide plate after the disposing of the light emitting device (Figure 5, element 1128).
Regarding claims 6 and 11 and 12, Lin and Suehiro teach the invention as explained above and Lin further teaches forming a light reflective light adjusting member in the first penetration portion (R1, Figure 1B).
Allowable Subject Matter
Claims 2, 8, 9, 14, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875